Action brought to procure a judgment of partition and sale of real estate. The appellant was joined as defendant because of a mechanic’s lien filed by him for work done and materials furnished in the repair of buildings on the property, at the request of the mother of the then infant tenants in common of the real estate. The mother paid part of appellant’s claim and then died insolvent.'' ¡The balance of his claim he sought in this action to enforce against the shares of the tenants in common on the theory that his claim constituted a valid lien thereon. The court determined in effect that he had no such hen. From so much of the interlocutory judgment thus determining, he appeals. Interlocutory judgment, in so far as appealed from, unanimously affirmed, with costs. No opinion. Present — Hagarty, Davis, Johnston, Taylor and Close, JJ.